OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21260 CM Advisors Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430Austin, Texas (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(512) 329-0050 Date of fiscal year end:February 28, 2013 Date of reporting period: February 28, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CM Advisors Family of Funds Annual Report 2013 CM Advisors Fund CM Advisors Small Cap Value Fund CM Advisors Fixed Income Fund February 28, 2013 This report and the financial statements contained herein are submitted for the general information of the shareholders of the CM Advisors Family of Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. CM Advisors Family of Funds Letter to Shareholders April 2013 Dear Shareholders, Overview Over this past year, we continued to see trends and developments that should positively impact our economy. For example, we feel the opportunities and financial gains taking place in the production of natural gas will be a game changer in our economy. For the first time in our country’s history, the United States will produce a surplus of natural gas, allowing it to become a major exporter. Our research shows the United States enjoys a significant competitive advantage relative to the rest of the world, led by its vast reserve base and leading-edge drilling and production technologies. This advantage can best be seen by comparing landed gas prices around the world. (See chart below.) World LNG Estimated Landed Prices March 2013 Belgium $ Brazil $ China $ India $ Japan $ Korea $ Spain $ U.K. $ U.S. $ Source:FERC, Market Oversight, Waterborne Energy, Inc. Data in $US/MMbtu Because the United States is a low-cost producer of natural gas, we are seeing the beginning of what we believe will be a long-term manufacturing resurgence in the United States. Chemical companies rely heavily on natural gas, and so the abundance of this new source of cheap energy has induced companies like Dow Chemical to invest in the U.S. rather than abroad. Foreign firms are also investing in the U.S. The French oil and gas pipeline company Vallourec has invested more than $700 million building two plants in Youngstown, Ohio to make steel tubes and pipes for the natural gas industry. But the irony of ironies is that Orascom, the Egyptian fertilizer producer, is building a $1.4 billion natural-gas-based nitrogen fertilizer plant in Iowa. This represents the first plant of this type built in the U.S in the last 25 years and highlights the significant competitive advantage that low natural gas prices provide U.S.-based manufacturers. Most significant is that the economics are now so enticing that a company based in the Middle East, a region known for access to low-cost energy, finds itself advantaged to come to America. Another development taking hold in the manufacturing sector is 3D printing. Although this technology has been around for about thirty years, it has recently become more efficient, accessible, and affordable. It allows manufacturers of any size in almost any industry 1 to place a computer-designed blueprint into a 3D printing machine, pour in a variety of liquids or other materials, and then produce the product layer upon layer. This technology has already been used in the medical field to make custom fit titanium jaws and human skulls. Additionally, Wake Forest University is trying to reproduce human tissue using a 3D printer with the hopes that, one day, human organs can be reproduced. We believe this is a disruptive technology that will bring about great change in the way products are manufactured, bringing with it cost reduction, less waste, greater productivity, and more customization for consumers. It is our opinion that these and other major developments will make the United States the low cost producer and manufacturer of many goods and services. From a macro perspective, our research shows that in order for Europe to be competitive with the U.S. today, they would need to reduce their costs another 30%. This is in addition to the reductions they have already made! We believe Japan is no longer competitive with the United States. In fact, companies such as Toyota, Nissan Motor, and Honda are bringing major production facilities over here. While China remains a competitor, it is seeing many companies move to the United States due to wage increases, expensive shipping, and the continued high risk of intellectual property theft, among other reasons. We consider real estate another area of growth for the U.S. Though prices are location specific, the health of the U.S. real estate market has been improving over this past year, and we expect this trend to continue over time. As the shadow inventory of properties continues to be worked down, new home buyers and investors enter the market. With the help of low interest rates and the lack of development over the past four years, real estate has become a tailwind rather than a headwind for the economy. We remain optimistic about economic growth over the long run. However, we have been closely monitoring the potential for higher inflation and higher interest rates. Currently, the U.S. has one of its highest levels of leverage ever. This added liquidity has the potential for high inflation. Whether or not inflation becomes an issue will largely depend on the actions taken by the Federal Reserve. Given the amount of liquidity added over the past few years, many have asked us why this has not yet caused high inflation. Our answer is that most of this money has been sitting in the banks for the past five years, and thus it has not been lent out to the general public (See Chart 1 – U.S. Bank Cash Assets). If it had, we are confident we would currently have higher inflation. The banks have parked the money with the Federal Reserve and are earning interest on it. They receive a virtually interest-free loan from the Federal Reserve, and then they loan it back to the Federal Reserve and collect interest, risk free! Until the majority of this money is lent out to the public, thereby entering into the economy, we do not believe we will have high inflation. 2 Chart 1 U.S. Bank Cash Assets We also believe that inflation (as measured by the CPI) has been relatively subdued because of stagnant wages. Without wage inflation, we believe companies will have a hard time passing on higher prices to consumers. We do not expect this to change until labor markets tighten, thus giving employees better bargaining power for higher wages. Our research shows that in order to have a tight labor market in which a greater number of people can negotiate for raises, the unemployment rate needs to be down closer to 6.0% to 6.5%. That is going to take approximately 4 million jobs. When we consider that over the past year the U.S. has averaged 180,000 new jobs per month, and the monthly average of new people coming into the labor pool is 110,000, the net job creation is only 70,000 per month. Therefore, we believe it’s going to take approximately 4.5 years before the labor market tightens and wage inflation becomes an issue. We do feel the U.S. is vulnerable to rising interest rates due to credit risk. This is separate from inflation. The general thinking at the International Monetary Fund is that when a nation becomes 115% to 120% in debt, people start worrying about getting their money back. Today, the U.S. is at 103%. This is not a major concern of ours at this time, and we believe we have five to seven years before this could become a major issue. However, if the U.S. debt-to-GDP reaches 115%, we will need to consider the investment risks associated with increasing interest rates. CM Advisors Fund (symbol: CMAFX) For the period ended February 28, 2013, the one-year return for CM Advisors Fund – Class I (the “Fund”) was 11.61% versus 17.57% for its benchmark, the Russell 3000® Value Index (the “Index”). The three-year average annualized return for the Fund ended the same period was 10.15% versus 13.66% for the Index. The five-year average annualized return for the Fund ended the same period was 4.34% versus 4.11% for the Index. It is important to restate that the Fund is an all-cap fund, which means it invests in companies across the market-capitalization spectrum. (For purposes of this Fund, we consider various cap sizes as follows: large cap $10 billion market cap and up, mid cap $2.5 billion market cap to $10 billion market cap, and small cap $2.5 billion market cap and less.) Over time, the Fund’s weighting within each cap size will vary based on 3 the valuation levels of stocks among the various market capitalizations. Additionally, the Fund’s total equity exposure will vary based on equity valuation levels in general. The chart below illustrates how the weightings can change. Table 1 Weights Market-Cap Analysis Date % Cash % Equity % Large Cap % Mid Cap % Small Cap 2/29/2012 2/28/2013 Note: The Fund’s fiscal year covers the period 3/01/2012 through 2/28/2013. Source: Factset Portfolio Analytics. The market-cap analysis percentages exclude the cash weighting of the Fund. As listed on Table 1, the Fund’s exposure to cash and equities has remained roughly the same over the past fiscal year. However, the make-up of stocks has changed significantly. The Fund’s exposure to large-cap stocks has declined more than 19%, and its mid-cap exposure declined more than 26%. During this same time, the Fund’s small-cap exposure has increased more than 46%. We believe this shift in the Fund’s asset allocation has put it in a very strong position to benefit from what we believe are many undervalued stocks both relative to the Index and on an absolute basis. During the fiscal year, the Fund continued to focus on high-quality companies as measured by strong balance sheets. According to Factset, at the end of the fiscal year, the Fund’s companies, on a weighted basis, had a total long-term debt-to-capital ratio of 21.7% versus 35.4% for the Index. If the Fund were a home, this long-term debt-to-capital ratio is tantamount to saying one has 78.3% equity in one’s home. Thus, while the Fund has increased its exposure to smaller companies during the fiscal year, we believe we have not had to sacrifice the quality of the businesses purchased. Moreover, we believe the Fund’s weighting to low-leveraged companies increases its survivability and durability, especially in uncertain economic environments. While the Fund underperformed its benchmark during this fiscal year, we believe the stock-selection process is tracking in the right direction. Table 2 takes a closer look at this as it analyzes the drivers of performance by average market cap during the year ended February 28, 2013. In doing so, it breaks down the Fund’s equity exposure into quintiles (that is, twenty percent segments), as well as the Fund’s cash equivalent position. This analysis shows that the Fund’s overweighting in cash equivalents and its underweighting to the largest quintile of securities versus the Index (45.74% to 84.62%), are the two primary reasons for the Fund’s underperformance relative to the Index this past fiscal year. However, when you look at the return of the other four quintiles, i.e. the smaller companies where the Fund has been increasing its exposure over the past two years, the Fund significantly outperformed the Index in each. In Quintile 2, the Fund outperformed the Index 25.85% to 18.32%. In Quintile 3, the Fund outperformed the Index 35.36% to 17.47%. In Quintile 4, the Fund outperformed the Index 25.70% to 16.52%. In Quintile 5, the Fund outperformed the Index 31.73% to 16.09%. Again, because it was not more heavily weighted to these four quintiles, the total return of the Fund underperformed the Index for the fiscal year. However, we believe this analysis highlights our stock picking ability, as well as the direction we believe the Fund is headed. 4 Table 2 CM Advisors Fund Russell 3000 Value Index Market Cap (In Millions) Portfolio Average Weight Portfolio Total Return Index Average Weight Index Total Return Quintile 1: 3913.6 - 505670.2 Quintile 2: 1429.8 - 3910.0 Quintile 3: 569.3 - 1426.8 Quintile 4: 248.7 - 568.9 Quintile 5: 0.0 - 248.4 Cash & Equivalents — — Table does not include the Fund’s average 2.03% invested in short-term U.S. Treasury bills. Source: Factset During most of the fiscal year and continuing into the first quarter of 2013, it has become increasingly difficult to find securities of any cap size that meet our strict buying criteria. This is the reason that cash equivalent holdings continue to represent more than 19% of the Fund’s total assets at the end of the fiscal year. However, looking forward, we remain very confident that as long as we continue to select those companies where we believe we can take advantage of the value gap (i.e. the difference between price and intrinsic value), the Fund should be on track to fulfill its long-term investment goal. CM Advisors Small Cap Value Fund (symbol: CMOVX) For the period ended February 28, 2013, the one year return for CM Advisors Small Cap Value Fund – Class I (the “Fund”) was 17.42% versus 16.89% for its benchmark, the Russell 2000 Value® Index (the “Index”). Since inception, April 15, 2011, through February 28, 2013, the Fund delivered an average annualized return of 8.84% versus 7.20% for the Index. Performance Attribution Note: The Fund’s fiscal year covers the period 3/01/2012 through 2/28/2013. Source: Factset As shown in the performance attribution table above, the Fund looked very different from the Index during this past fiscal year. The most significant differences are discussed below. 5 Industrials: The Fund’s average weighting was 50.99% versus 13.15% for the Index. This provided a helpful tailwind since the Fund’s industrial holdings outperformed the collective Industrials in the Index (24.52% vs. 16.83%). When coupled with the Fund’s overweighting, this sector was the lead contributor to the Fund’s total return and its outperformance of the Index. Financials: The Fund’s average weighting was 3.29% versus 37.49% for the Index. This was a significant headwind for the Fund, as Financials performed very well in 2012. It is important to note that the financial stocks owned in the Fund outperformed the collective financial stocks in the Index 38.07% versus 23.97%. However, because of the underweighting in this sector relative to the Index, the Fund’s outperformance did not offset the large discrepancy to the total return. Cash Equivalents: The Fund’s average weighting was 9.11%. While the Fund generally intends to be fully invested with a maximum cash position of 10%, in the absence of values that met our investment discipline, we opted to hold cash equivalents. Many shareholders have asked if we are concerned about missing any additional remaining upside in the Financials sector. It is an important question given our low exposure to such a large segment of the economy, as well as the heavy weighting of this sector in the Index. Generally speaking, the answer is no. In previous letters, we have discussed our views on the riskiness of Financials-sector stocks and why we have not found many to buy. It is not for lack of looking or diligent scrutiny. We believe we have a well-developed framework for screening and analysis on financial securities, as well as extensive experience in this segment that dates back to the Savings & Loan Crisis in the late 1980’s. Historically, we have found that small-cap financial securities typically do not have wide valuation ranges which are so important to our selection process. Small-cap banks, for example, usually bottom around book value and peak around two times that level. Every generation or so, a cataclysmic event occurs, providing a plethora of opportunities. Thus, from our perspective, in more normal times, the upside of the Financials sector is typically limited when compared to other sectors. Drilling down a little further, REITs, an important component of the Financials sector, are in very high demand these days because of their high dividend-paying nature. However, from a total return perspective, REITs have not met our value discipline and thus have not offered us reasonable investment opportunities since the Fund’s inception. Simply put, it is our opinion that most small-cap financial firms since the Fund’s inception-to-date have not been sufficiently safe, understandable, or cheap. Therefore, in sticking with our investment discipline, we have had to look for investments in other sectors. Industrials securities, by contrast, do generally have wide valuation ranges. They typically bottom around tangible book value and peak at roughly three to four times that level. At the bottom, the market tends to value them based on their balance sheets. At their peak, they are usually valued on earnings or cash flows. In most circumstances, we believe it is important to avoid the companies with leverage given their strong cyclicality. Furthermore, we have found that the non-leveraged companies in this sector often times provide great upside from the bottoms. Overall, we typically find industrial securities much easier to understand and value than financial companies. Finally, it is our experience that a strong economic environment that would drive earnings substantially higher for financial companies would also have a similar effect on most industrial companies. As such, we believe the Fund is well positioned to capture any upside that would occur in a strong economic environment. 6 Given our sizeable weighting to the Industrials sector, a number of shareholders have asked if we are properly diversified. Our comfort level here is due to the wide range of businesses and end markets that make up the Industrials sector. In this regard, we believe it is the most diverse segment in the economy. The table below highlights our exposures to the wide range of sub-sectors that make up the top line Industrials sector category. Given the end market exposures below, we believe the Fund is well diversified throughout this sector. Industrial Holdings by Sub-Sector in CM Advisors Small Cap Value Fund as of 02-28-13 Having recently completed the Fund’s first twenty-two months of operations, it is worth reviewing the key aspects of our investment philosophy and process that we have employed. We have focused on four primary criteria: Low financial leverage: A core focus of the Fund has been to invest in companies with low financial leverage (i.e., strong balance sheets). According to Factset, as of February 28, 2013, the weighted long-term debt-to-capital ratio of the 62 equity holdings in the Fund is 13.45% compared to 26.31% for the Index. Moreover, our research shows that the combined companies in the Fund, on a weighted basis, have almost no net-debt when adjusting for the cash on their balance sheets. High operating leverage: We have focused on companies that we believe are significantly under-earning their potential. Thus, many of these companies have potential for margin expansion. Wide historical valuation range: We have focused our attention on buying companies with low multiples of tangible book and enterprise value-to-sales when applied to cycle-low fundamentals. Our sell targets have typically been based on forecasted full-cycle financials and recovery-level multiples. Structurally sound industries: We have focused on buying companies in what we believe are out-of-favor industries during their cyclical troughs. We pay special attention to differentiate between cyclicality and the structural direction of industries and end markets. Unrecognized structurally-broken industries are, in our view, the biggest source of disappointment for value investors. As a final thought, we have continued to embrace volatility rather than fear it. Small-cap stocks are notoriously volatile and create strong emotions of fear and greed among investors. The goal of our rigorous valuation and margin-of-safety approach is to give 7 us the confidence to take advantage of these extremes rather than fall victim to the fear and panic that is often widespread during uncertain times. As the Fund closes in on the two-year mark, we believe we have been executing according to plan. CM Advisors Fixed Income Fund (symbol: CMFIX) For the fiscal year ended February 28, 2013, CM Advisors Fixed Income Fund (the “Fund”) returned 1.83% versus 3.12% for its benchmark, the Barclays U.S. Aggregate Index (the “Index”). The primary reason for the underperformance during this period was the Fund’s 37.5% exposure to cash equivalent holdings versus the fully-invested Index. For the three-year return ended February 28, 2013, the Fund generated an average annualized returned of 4.92% versus 5.45% for the Index. Since inception, March 24, 2006, through February 28, 2013, the Fund has generated an average annualized return of 6.97% versus 5.87% for the Index. Because we could only find a small number of bargains that fit our buy criteria during this past year, the cash equivalent holdings (i.e. money market funds and U.S. Treasury bills) increased from 56% of Fund assets on February 29, 2012, to 63% of Fund assets on August 31, 2013. As the fiscal year continued, we made the decision to begin purchasing various short-term bonds with maturities of five years or less. As of February 28, 2013, cash equivalent holdings now make up 38.3% of Fund assets. Most likely, these shorter-term bonds will be held to maturity. The Fund has the ability to invest in any fixed income security meeting our investment criteria, although it has been primarily invested in U.S. corporate bonds and U.S. Treasury securities of varying maturities. As of February 28, 2013, Fund assets are invested as follows: 47.1% corporate securities, 14.6% short-term Treasury bonds and the remaining 38.3% in cash and Treasury bills. To gain further insight into the Fund’s portfolio characteristics, the table below highlights its weighted-average characteristics as of February 28, 2013: Average Yield to Maturity (includes cash) Average Current Yield (%): Average Maturity (yrs.): Average coupon (%): Avg Duration (yrs.): Number of Issues: 83 SEC 30-day yield (as of February 28, 2013): 0.61% Source: Advent, Century Management 8 In summary, we continue to closely monitor credit spreads, as well as the absolute level of interest rates in the search for bargains. Under sustained pressure in the economy, we would expect to see corporate profit margins come under pressure and eventually decline. With profit margins inversely related to credit spreads, we would then expect to see the credit spreads widen during a time of sustained market duress as investors become more risk averse. Should this occur, we will likely move our cash equivalent holdings into what will likely be attractively-priced securities. In the meantime, we will continue to execute our value-based discipline searching for bargains. And in the absence of bargains, we will patiently continue to hold cash equivalents and short-term securities. From all of us at the CM Advisors Family of Funds, we appreciate your trust and confidence. Sincerely, CM Fund Advisors Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the CM Advisors Family of Funds (the “Funds”) and of the market in general and statements of the Funds’ plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. All investments carry risks, and investment in the Funds is no exception. No investment strategy works all the time, and past performance is not necessarily indicative of future performance. You may lose money on your investment in the Funds. Investments in the Funds are also subject to the following risks: market risk, interest rate risk, management style risk, business and sector risk, small cap risk, other investment companies risk and credit risk. More information about these risks and other risks can be found in the Funds’ prospectus. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The prospectus contains this and other information about the Funds. A copy of the prospectus is available at www.cmadvisorsfunds.com or by calling Shareholder Services at 1-888-859-5856. The prospectus should be read carefully before investing. The Funds are distributed by Ultimus Fund Distributors, LLC. 9 CM Advisors Fund Performance Information (Unaudited) Comparison of the Change in Value of a $10,000 Investment in CM Advisors Fund, the Russell 3000® Index and the Russell 3000® Value Index Average Annual Total Returns (for the periods ended February 28, 2013) 1 Year 5 Years Since Inception(a) CM Advisors Fund - Class I 11.61% 4.34% 3.92% CM Advisors Fund - Class R 11.38% N/A 8.00% Russell 3000® Value Index* 17.57% 4.11% 7.86%(b) Russell 3000® Index* 13.65% 5.38% 7.72%(b) (a) Commencement of operations for Class I shares was May 13, 2003. Commencement of operations for Class R shares was July 8, 2011. (b) Represents the period from May 13, 2003 (date of commencement of operations for Class I shares) through February 28, 2013. * Prior to October 1, 2012, the Russell 3000® Index was used as the Fund’s primary benchmark. The Russell 3000® Index generally measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The Russell 3000® Value Index measures the performance of the broad value segment of the U.S. equity universe. It includes Russell 3000® Index companies with lower price-to-book ratios and lower forecasted growth value. The Advisor believes that the Russell 3000® Value Index is a more appropriate benchmark for the Fund because it measures the performance of only companies with value-based characteristics. This graph depicts the performance of CM Advisors Fund Class I shares (the “Fund”) versus the Russell 3000® Value Index and the Russell 3000® Index. The graph assumes an initial $10,000 investment at May 13, 2003 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. The Fund charges a redemption fee of 1% of the amount redeemed on redemptions of Fund shares occurring within 180 days following the purchase of such shares. No redemption fee, however, will be imposed on the exchange of shares of the Fund for shares of another Fund within the Trust. In addition, the graph above represents performance of Class I shares only, which will vary from the performance of Class R shares to the 10 CM Advisors Fund Performance Information (Unaudited) (Continued) extent the classes do not have the same expenses or inception dates. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and assume reinvestment of dividends. 11 CM Advisors Small Cap Value Fund Performance Information (Unaudited) Comparison of the Change in Value of a $10,000 Investment in CM Advisors Small Cap Value Fund versus the Russell 2000® Value Index Average Annual Total Returns (for the periods ended February 28, 2013) 1 Year Since Inception(a) CM Advisors Small Cap Value Fund - Class I 17.42% 8.84% CM Advisors Small Cap Value Fund - Class C 16.22% 7.16% CM Advisors Small Cap Value Fund - Class R 17.11% 7.99% Russell 2000® Value Index 16.89% 7.20%(b) (a) Commencement of operations for Class I shares was April 15, 2011. Commencement of operations for Class C and Class R shares was July 8, 2011. (b) Represents the period from April 15, 2011 (date of commencement of operations for Class I shares) through February 28, 2013. This graph depicts the performance of CM Advisors Small Cap Value Fund Class I shares (the “Fund”) versus the Russell 2000® Value Index. The graph assumes an initial $10,000 investment at April 15, 2011 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. The Fund charges a redemption fee of 1% of the amount redeemed on redemptions of Fund shares occurring within 180 days following the purchase of such shares. No redemption fee, however, will be imposed on the exchange of shares of the Fund for shares of another Fund within the Trust. In addition, the graph above represents performance of Class I shares only, which will vary from the performance of Class C and Class R shares to the extent the classes do not have the same expenses or inception dates. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and assume reinvestment of dividends. 12 CM Advisors Fixed Income Fund Performance Information (Unaudited) Comparison of the Change in Value of a $10,000 Investment in CM Advisors Fixed Income Fund versus the Barclays U.S. Aggregate Index Average Annual Total Returns (for the periods ended February 28, 2013) 1 Year 5 Years Since Inception(a) CM Advisors Fixed Income Fund 1.83% 5.80% 6.97% Barclays U.S. Aggregate Index 3.12% 5.52% 5.87% (a) Commencement of operations was March 24, 2006. This graph depicts the performance of CM Advisors Fixed Income Fund (the “Fund”) versus the Barclays U.S. Aggregate Index. The graph assumes an initial $10,000 investment at March 24, 2006 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and assume reinvestment of dividends. 13 CM Advisors Fund Supplementary Portfolio Information February 28, 2013 (Unaudited) Asset and Sector Allocation* (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Jacobs Engineering Group, Inc. 4.1% Cisco Systems, Inc. 3.9% Berkshire Hathaway, Inc. - Class B 3.1% Orion Marine Group, Inc. 2.9% Corning, Inc. 2.9% Newmont Mining Corporation 2.7% Wells Fargo & Company 2.6% Astec Industries, Inc. 2.4% Applied Materials, Inc. 2.3% Intel Corporation 2.3% 14 CM Advisors Small Cap Value Fund Supplementary Portfolio Information February 28, 2013 (Unaudited) Asset and Sector Allocation* (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Powell Industries, Inc. 3.5% Orion Marine Group, Inc. 2.9% Newport Corporation 2.9% Vishay Precision Group, Inc. 2.6% Astec Industries, Inc. 2.6% Tidewater, Inc. 2.4% Core-Mark Holding Company, Inc. 2.4% Harsco Corporation 2.4% II-VI, Inc. 2.4% Layne Christensen Company 2.3% 15 CM Advisors Fixed Income Fund Supplementary Portfolio Information February 28, 2013 (Unaudited) Asset and Sector Allocation* (% of Net Assets) Top 10 Long-Term Holdings Security Description % of Net Assets U.S. Treasury Notes, 4.625%, due 02/15/17 5.4% U.S. Treasury Notes, 0.375%, due 01/15/16 4.6% U.S. Treasury Notes, 0.75%, due 12/31/17 4.6% Alcoa, Inc., 5.87%, due 02/23/22 1.2% Rowan Companies, Inc., 7.875%, due 08/01/19 1.1% Staples, Inc., 9.75%, due 01/15/14 1.1% Johnson Controls, Inc., 5.50%, due 01/15/16 1.0% Laboratory Corporation of America Holdings, 3.125%, due 05/15/16 1.0% DIRECTV Holdings LLC, 3.55%, due 03/15/15 1.0% Bemis Company, Inc., 5.65%, due 08/01/14 1.0% 16 CM Advisors Fund Schedule of Investments February 28, 2013 COMMON STOCKS — 80.3% Shares Value Consumer Discretionary — 2.4% Distributors — 1.0% Core-Mark Holding Company, Inc. $ Household Durables — 0.9% MDC Holdings, Inc. Toll Brothers, Inc. * Media — 0.4% Comcast Corporation - Class A Special Specialty Retail — 0.1% Advance Auto Parts, Inc. Staples, Inc. Consumer Staples — 2.5% Food & Staples Retailing — 2.2% Kroger Company (The) Tesco plc - ADR Food Products — 0.0% (a) Kellogg Company Personal Products — 0.3% LifeVantage Corporation * Energy — 7.5% Energy Equipment & Services — 5.4% Dawson Geophysical Company * Halliburton Company Tidewater, Inc. Unit Corporation * Oil, Gas & Consumable Fuels — 2.1% Apache Corporation Exxon Mobil Corporation Total S.A. - ADR Financials — 11.3% Capital Markets — 0.9% Charles Schwab Corporation (The) Walter Investment Management Corporation * 17 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 80.3% (Continued) Shares Value Financials — 11.3% (Continued) Commercial Banks — 2.7% Old National Bancorp $ Trustmark Corporation Wells Fargo & Company Consumer Finance — 1.5% American Express Company Insurance — 4.3% Berkshire Hathaway, Inc. - Class B * Marsh & McLennan Companies, Inc. Selective Insurance Group, Inc. Thrifts & Mortgage Finance — 1.9% Nationstar Mortgage Holdings, Inc. * Ocwen Financial Corporation * Health Care — 2.1% Health Care Equipment & Supplies — 1.3% Medtronic, Inc. Health Care Providers & Services — 0.0% (a) VCA Antech, Inc. * Life Sciences Tools & Services — 0.8% Thermo Fisher Scientific, Inc. Industrials — 28.8% Aerospace & Defense — 0.3% Innovative Solutions & Support, Inc. Building Products — 2.7% Apogee Enterprises, Inc. Insteel Industries, Inc. Masonite Worldwide Holdings, Inc. * Universal Forest Products, Inc. Commercial Services & Supplies — 1.0% Steelcase, Inc. - Class A Construction & Engineering — 9.0% Granite Construction, Inc. Jacobs Engineering Group, Inc. * Layne Christensen Company * 18 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 80.3% (Continued) Shares Value Industrials — 28.8% (Continued) Construction & Engineering — 9.0% (Continued) Orion Marine Group, Inc. * $ Electrical Equipment — 5.2% Active Power, Inc. * Emerson Electric Company Encore Wire Corporation II-VI, Inc. * Powell Industries, Inc. * Servotronics, Inc. Industrial Conglomerates — 0.8% 3M Company Machinery — 5.8% Astec Industries, Inc. Harsco Corporation Key Technology, Inc. * L.S. Starrett Company (The) Lydall, Inc. * Omega Flex, Inc. PMFG, Inc. * Marine — 0.0% (a) Kirby Corporation * Professional Services — 2.3% CDI Corporation Heidrick & Struggles International, Inc. Korn/Ferry International * Trading Companies & Distributors — 1.7% Lawson Products, Inc. Transcat, Inc. * Information Technology — 21.3% Communications Equipment — 4.0% Cisco Systems, Inc. PCTEL, Inc. Computers & Peripherals — 0.6% Apple, Inc. Dell, Inc. Hewlett-Packard Company 19 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 80.3% (Continued) Shares Value Information Technology — 21.3% (Continued) Computers & Peripherals — 0.6% (Continued) Hutchinson Technology, Inc. * $ Electronic Equipment, Instruments & Components — 8.1% Benchmark Electronics, Inc. * Corning, Inc. Dolby Laboratories, Inc. - Class A Electro Scientific Industries, Inc. Maxwell Technologies, Inc. * Newport Corporation * Perceptron, Inc. Vishay Precision Group, Inc. * Internet Software & Services — 0.1% EarthLink, Inc. Velti plc * IT Services — 0.9% Paychex, Inc. Semiconductors & Semiconductor Equipment — 5.5% Applied Materials, Inc. Cohu, Inc. Intel Corporation Rudolph Technologies, Inc. * Software — 2.1% Microsoft Corporation Materials — 4.3% Chemicals — 0.0% (a) Olin Corporation Metals & Mining — 4.3% Alcoa, Inc. Comstock Mining, Inc. * Newmont Mining Corporation Utilities — 0.1% Electric Utilities — 0.1% Exelon Corporation Total Common Stocks (Cost $80,021,509) $ 20 CM Advisors Fund Schedule of Investments (Continued) WARRANTS — 0.1% Shares Value Wells Fargo & Company* (Cost $130,130) $ MONEY MARKET FUNDS — 20.7% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $25,985,406) $ Total Investments at Value — 101.1% (Cost $106,137,045) $ Liabilities in Excess of Other Assets — (1.1%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Percentage rounds to less than 0.1%. (b) The rate shown is the 7-day effective yield as of February 28, 2013. See accompanying notes to financial statements. 21 CM Advisors Small Cap Value Fund Schedule of Investments February 28, 2013 COMMON STOCKS — 90.5% Shares Value Consumer Discretionary — 3.1% Distributors — 2.4% Core-Mark Holding Company, Inc. $ Household Durables — 0.7% MDC Holdings, Inc. Consumer Staples — 1.1% Personal Products — 1.1% LifeVantage Corporation * Energy — 6.5% Energy Equipment & Services — 6.5% Dawson Geophysical Company * Natural Gas Services Group, Inc. * Tidewater, Inc. Unit Corporation * Financials — 5.1% Capital Markets — 0.8% Walter Investment Management Corporation * Commercial Banks — 3.3% Glacier Bancorp, Inc. Old National Bancorp Trustmark Corporation Insurance — 1.0% Selective Insurance Group, Inc. Industrials — 53.4% Aerospace & Defense — 3.4% Curtiss-Wright Corporation Innovative Solutions & Support, Inc. Building Products — 6.9% Apogee Enterprises, Inc. Insteel Industries, Inc. Masonite Worldwide Holdings, Inc. * Quanex Building Products Corporation Universal Forest Products, Inc. Commercial Services & Supplies — 1.3% Steelcase, Inc. - Class A 22 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS — 90.5% (Continued) Shares Value Industrials — 53.4% (Continued) Construction & Engineering — 9.0% EMCOR Group, Inc. $ Granite Construction, Inc. Layne Christensen Company * Orion Marine Group, Inc. * Electrical Equipment — 10.1% Active Power, Inc. * Encore Wire Corporation II-VI, Inc. * Powell Industries, Inc. * Servotronics, Inc. Machinery — 12.6% Astec Industries, Inc. Dynamic Materials Corporation Flow International Corporation * Harsco Corporation Key Technology, Inc. * L.S. Starrett Company (The) Lydall, Inc. * Omega Flex, Inc. PMFG, Inc. * Marine — 0.9% Kirby Corporation * Professional Services — 6.1% CDI Corporation CTPartners Executive Search, Inc. * Heidrick & Struggles International, Inc. Korn/Ferry International * Trading Companies & Distributors — 3.1% Lawson Products, Inc. Transcat, Inc. * Information Technology — 17.4% Communications Equipment — 0.5% PCTEL, Inc. Computers & Peripherals — 0.0% (a) Hutchinson Technology, Inc. * 23 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS — 90.5% (Continued) Shares Value Information Technology — 17.4% (Continued) Electronic Equipment, Instruments & Components — 12.2% Benchmark Electronics, Inc. * $ Electro Scientific Industries, Inc. Maxwell Technologies, Inc. * Newport Corporation * Perceptron, Inc. Vishay Precision Group, Inc. * Internet Software & Services — 1.0% Velti plc * Semiconductors & Semiconductor Equipment — 3.7% Cohu, Inc. CyberOptics Corporation * International Rectifier Corporation * Rudolph Technologies, Inc. * Materials — 3.9% Chemicals — 0.7% Olin Corporation Metals & Mining — 3.2% Comstock Mining, Inc. * Synalloy Corporation Total Common Stocks (Cost $8,375,538) $ 24 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) MONEY MARKET FUNDS — 9.3% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $1,068,955) $ Total Investments at Value — 99.8% (Cost $9,444,493) $ Other Assets in Excess of Liabilities — 0.2% Net Assets — 100.0% $ * Non-income producing security. (a) Percentage rounds to less than 0.1%. (b) The rate shown is the 7-day effective yield as of February 28, 2013. See accompanying notes to financial statements. 25 CM Advisors Fixed Income Fund Schedule of Investments February 28, 2013 CORPORATE BONDS — 46.2% Par Value Value Consumer Discretionary — 8.3% Auto Components — 1.0% Johnson Controls, Inc., 5.50%, due 01/15/16 $ $ Hotels, Restaurants & Leisure — 0.8% Marriott International, Inc., 6.375%, due 06/15/17 Starbucks Corporation, 6.25%, due 08/15/17 Household Durables — 0.9% MDC Holdings, Inc., 5.625%, due 02/01/20 Newell Rubbermaid, Inc., 6.25%, due 04/15/18 Toll Brothers Finance Corporation, 5.15%, due 05/15/15 Media — 3.3% Comcast Corporation, 5.90%, due 03/15/16 6.30%, due 11/15/17 5.70%, due 05/15/18 DIRECTV Holdings LLC, 3.55%, due 03/15/15 McGraw-Hill Companies, Inc. (The), 5.90%, due 11/15/17 Tele-Communications, Inc., 10.125%, due 04/15/22 Multiline Retail — 0.6% Kohl's Corporation, 6.25%, due 12/15/17 6.00%, due 01/15/33 Specialty Retail — 1.7% Home Depot, Inc. (The), 5.40%, due 03/01/16 Staples, Inc., 9.75%, due 01/15/14 Consumer Staples — 3.2% Beverages — 1.2% Coca-Cola Company (The), 5.35%, due 11/15/17 PepsiCo, Inc., 5.00%, due 06/01/18 Food Products — 0.8% Kraft Foods, Inc., 6.125%, due 02/01/18 Household Products — 0.3% Clorox Company (The), 3.55%, due 11/01/15 Personal Products — 0.9% Avon Products, Inc., 6.50%, due 03/01/19 26 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 46.2% (Continued) Par Value Value Energy — 4.8% Energy Equipment & Services — 2.7% Rowan Companies, Inc., 7.875%, due 08/01/19 $ $ Transocean, Inc., 7.375%, due 04/15/18 Weatherford International Ltd., 6.35%, due 06/15/17 6.00%, due 03/15/18 Oil, Gas & Consumable Fuels — 2.1% Peabody Energy Corporation, 7.375%, due 11/01/16 Valero Energy Corporation, 4.50%, due 02/01/15 6.125%, due 06/15/17 10.50%, due 03/15/39 Financials — 1.7% Commercial Banks — 0.5% Wells Fargo & Company, 5.625%, due 12/11/17 Consumer Finance — 1.2% American Express Company, 7.00%, due 03/19/18 8.125%, due 05/20/19 Health Care — 1.5% Health Care Providers & Services — 0.9% UnitedHealth Group, Inc., 6.00%, due 02/15/18 Pharmaceuticals — 0.6% Johnson & Johnson, 5.15%, due 07/15/18 Industrials — 10.9% Aerospace & Defense — 0.2% United Technologies Corporation, 5.375%, due 12/15/17 Building Products — 0.7% Masco Corporation, 6.125%, due 10/03/16 5.85%, due 03/15/17 Commercial Services & Supplies — 1.4% Pitney Bowes, Inc., 5.75%, due 09/15/17 R.R. Donnelley & Sons Company, 12.50%(a), due 02/01/19 27 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 46.2% (Continued) Par Value Value Industrials — 10.9% (Continued) Commercial Services & Supplies — 1.4% (Continued) Waste Management, Inc., 6.375%, due 03/11/15 $ $ Communications Equipment — 1.0% Juniper Networks, Inc., 3.10%, due 03/15/16 Containers & Packaging — 1.0% Bemis Company, Inc., 5.65%, due 08/01/14 Electrical Equipment — 0.8% Eaton Corporation, 8.10%, due 08/15/22 Emerson Electric Company, 5.25%, due 10/15/18 Health Care Providers & Services — 1.0% Laboratory Corporation of America Holdings, 3.125%, due 05/15/16 Machinery — 1.0% Dover Corporation, 5.45%, due 03/15/18 Harsco Corporation, 2.70%, due 10/15/15 Road & Rail — 3.2% Canadian Pacific Railroad Company, 7.25%, due 05/15/19 CSX Corporation, 6.25%, due 03/15/18 Norfolk Southern Corporation, 5.75%, due 01/15/16 Ryder System, Inc., 3.15%, due 03/02/15 Union Pacific Corporation, 5.70%, due 08/15/18 Semiconductors & Semiconductor Equipment — 0.6% Applied Materials, Inc., 2.65%, due 06/15/16 Information Technology — 5.3% Electronic Equipment, Instruments & Components — 1.2% Avnet, Inc., 6.625%, due 09/15/16 Corning, Inc., 6.85%, due 03/01/29 7.25%, due 08/15/36 IT Services — 2.1% International Business Machines Corporation, 7.625%, due 10/15/18 28 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 46.2% (Continued) Par Value Value Information Technology — 5.3% (Continued) IT Services — 2.1% (Continued) Western Union Company (The), 5.93%, due 10/01/16 $ $ 6.20%, due 11/17/36 Software — 2.0% BMC Software, Inc., 7.25%, due 06/01/18 Intuit, Inc., 5.75%, due 03/15/17 Materials — 9.8% Chemicals — 2.2% Airgas, Inc., 2.85%, due 10/01/13 Cytec Industries, Inc., 8.95%, due 07/01/17 E.I. du Pont de Nemours and Company, 6.00%, due 07/15/18 Construction Materials — 1.1% Vulcan Materials Company, 6.40%, due 11/30/17 7.50%, due 06/15/21 Containers & Packaging — 0.8% Ball Corporation, 7.375%, due 09/01/19 Metals & Mining — 5.7% Alcoa, Inc., 5.72%, due 02/23/19 5.87%, due 02/23/22 Allegheny Technologies, Inc., 9.375%, due 06/01/19 ArcelorMittal, 5.00%(a), due 02/25/17 Commercial Metals Company, 6.50%, due 07/15/17 7.35%, due 08/15/18 Nucor Corporation, 5.85%, due 06/01/18 Reliance Steel & Aluminum Company, 6.20%, due 11/15/16 Southern Copper Corporation, 6.375%, due 07/27/15 Utilities — 0.7% Multi-Utilities — 0.7% Consolidated Edison Company of New York, Inc., 5.85%, due 04/01/18 Total Corporate Bonds (Cost $45,043,648) $ 29 CM Advisors Fixed Income Fund Schedule of Investments (Continued) U.S. GOVERNMENT OBLIGATIONS — 37.8% Par Value Value U.S. Treasury Bills (b) — 23.2% 0.06%, due 03/28/13 $ $ 0.073%, due 04/25/13 0.12%, due 05/30/13 U.S. Treasury Notes — 14.6% 0.375%, due 01/15/16 4.625%, due 02/15/17 0.75%, due 12/31/17 Total U.S. Government Obligations (Cost $40,777,443) $ CLOSED-END FUNDS — 0.9% Shares Value Pioneer High Income Trust $ Western Asset Managed High Income Fund, Inc. Total Closed-End Funds (Cost $855,726) $ MONEY MARKET FUNDS — 13.9% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (c) (Cost $15,064,902) $ Total Investments at Value — 98.8% (Cost $101,741,719) $ Other Assets in Excess of Liabilities — 1.2% Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the effective interest rate as of February 28, 2013. (b) Rate shown is the annualized yield at time of purchase, not a coupon rate. (c) The rate shown is the 7-day effective yield as of February 28, 2013. See accompanying notes to financial statements. 30 CM Advisors Family of Funds Statements of Assets and Liabilities February 28, 2013 CM Advisors Fund CM Advisors Small Cap Value Fund ASSETS Investments in securities: At cost $ $ At value (Note 2) $ $ Dividends receivable Receivable for capital shares sold Receivable from Advisor (Note 5) — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased — Payable for capital shares redeemed 42 Payable to Advisor (Note 5) — Accrued distribution fees (Note 5) Payable to administrator (Note 5) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Distributions in excess of net investment income ) ) Accumulated net realized gains (losses) from security transactions ) Net unrealized appreciation on investments Net assets $ $ See accompanying notes to financial statements. 31 CM Advisors Family of Funds Statements of Assets and Liabilities (Continued) February 28, 2013 CM Advisors Fund CM Advisors Small Cap Value Fund PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ PRICING OF CLASS R SHARES Net assets applicable to Class R shares $ $ Class R shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 32 CM Advisors Family of Funds Statements of Assets and Liabilities February 28, 2013 CM Advisors Fixed Income Fund ASSETS Investments in securities: At cost $ At value (Note 2) $ Dividends and interest receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to Advisor (Note 5) Payable to administrator (Note 5) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment income Accumulated net realized gains from security transactions Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ See accompanying notes to financial statements. 33 CM Advisors Family of Funds Statements of Operations Year Ended February 28, 2013 CM Advisors Fund CM Advisors Small Cap Value Fund INVESTMENT INCOME Dividends $ $ Foreign withholding taxes on dividends ) — Interest — TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Fund accounting fees (Note 5) Registration and filing fees Transfer agent fees (Note 5) Professional fees Trustees’ fees and expenses (Note 5) Printing of shareholder reports Custody and bank service fees Postage and supplies Insurance expense Compliance support services fees Pricing fees Distributor service fees (Note 5) Distribution fees (Note 5) Other expenses TOTAL EXPENSES Advisory fees waived and expenses reimbursed by Advisor (Note 5) ) ) NET EXPENSES NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 34 CM Advisors Family of Funds Statements of Operations Year Ended February 28, 2013 CM Advisors Fixed Income Fund INVESTMENT INCOME Dividends $ Interest TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Trustees’ fees and expenses (Note 5) Fund accounting fees (Note 5) Professional fees Registration and filing fees Transfer agent fees (Note 5) Pricing fees Insurance expense Custody and bank service fees Postage and supplies Printing of shareholder reports Compliance support services fees Distributor service fees (Note 5) Other expenses TOTAL EXPENSES NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 35 CM Advisors Fund Statements of Changes in Net Assets Year Ended February 28, Year Ended February 29, FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income, Class I ) ) Distributions from net investment income, Class R ) ) Distributions in excess of net investment income, Class I ) — Distributions in excess of net investment income, Class R ) — Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS (NOTE 6) CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net decrease in net assets from Class I share transactions ) ) CLASS C Proceeds from shares sold — Payments for shares redeemed ) — Net increase (decrease) in net assets from Class C share transactions ) CLASS R Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders 57 Proceeds from redemption fees collected (Note 2) — Payments for shares redeemed ) — Net increase in net assets from Class R share transactions TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED (DISTRIBUTIONS IN EXCESS OF) NET INVESTMENT INCOME $ ) $ See accompanying notes to financial statements. 36 CM Advisors Small Cap Value Fund Statements of Changes in Net Assets Year Ended February 28, Period Ended February 29, 2012(a) FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income, Class I ) ) Distributions from net investment income, Class C ) — Distributions from net investment income, Class R ) — Distributions in excess of net investment income, Class I ) ) Distributions in excess of net investment income, Class C ) — Distributions in excess of net investment income, Class R ) — Distributions from net realized gains, Class I ) ) Distributions from net realized gains, Class C ) ) Distributions from net realized gains, Class R ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS (NOTE 6) CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) — Payments for shares redeemed ) ) Net increase in net assets from Class I share transactions CLASS C Proceeds from shares sold — Net asset value of shares issued in reinvestment of distributions to shareholders Increase in net assets from Class C share transactions CLASS R Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) 30 — Payments for shares redeemed ) — Net increase in net assets from Class R share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ $ DISTRIBUTIONS IN EXCESS OF NET INVESTMENT INCOME $ ) $ ) (a) Represents the period from commencement of operations (April 15, 2011) through February 29, 2012. See accompanying notes to financial statements. 37 CM Advisors Fixed Income Fund Statements of Changes in Net Assets Year Ended February 28, Year Ended February 29, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income ) ) Distributions from net realized gains ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 38 CM Advisors Fund Class I Financial Highlights Per share data for a Class I share outstanding throughout each year: Years Ended February 28, 2013 February 29, 2012 February 28, 2011 February 28, 2010 February 28, 2009 Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: Distributions from net investment income ) Distributions in excess of net investment income )(a) — Distributions from net realized gains — ) Total distributions ) Proceeds from redemption fees collected (Note 2) (a) (a) (a) (a) (a) Net asset value at end of year $ Total return (b) 11.61% 1.11% 18.43% 57.39% (41.21% ) Ratios and supplemental data: Net assets at end of year (000's) $ Ratio of total expenses to average net assets 1.31% 1.53% 1.52% 1.50% 1.48% Ratio of net expenses to average net assets (c) 1.31% 1.50% 1.50% 1.49% 1.48% Ratio of net investment income to average net assets (c) 0.40% 0.18% 0.39% 0.41% 1.09% Portfolio turnover rate 32% 45% 15% 19% 23% (a) Amount rounds to less than $0.01 per share. (b) Total return is a measure of the change in value of an investment in the Fund over the years covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Ratio was determined after investment advisory fee waivers and/or expense reimbursements, if any (Note 5). See accompanying notes to financial statements. 39 CM Advisors Fund Class R Financial Highlights Per share data for a Class R share outstanding throughout each period: Year Ended February 28, 2013 Period Ended February 29, 2012(a) Net asset value at beginning of period $ $ Income (loss) from investment operations: Net investment income (loss) )(b) Net realized and unrealized gains on investments Total from investment operations Less distributions: Distributions from net investment income ) ) Distributions in excess of net investment income )(b) — Total distributions ) ) Proceeds from redemption fees collected (Note 2) — Net asset value at end of period $ $ Total return (c) 11.38% 1.88% (d) Ratios and supplemental data: Net assets at end of period (000’s) $ $ Ratio of total expenses to average net assets 24.80% 30.63% (e) Ratio of net expenses to average net assets (f) 1.75% 1.75% (e) Ratio of net investment income (loss) to average net assets (f) (0.04%
